[Cite as State ex rel. Watley v. Pfeiffer, 123 Ohio St.3d 445, 2009-Ohio-5587.]




  THE STATE EX REL. WATLEY, APPELLANT, v. PFEIFFER, JUDGE, APPELLEE.
 [Cite as State ex rel. Watley v. Pfeiffer, 123 Ohio St.3d 445, 2009-Ohio-5587.]
Mandamus — Vexatious litigator — R.C. 2323.52 — Failure to seek leave to file
        action requires dismissal — Judgment affirmed.
 (No. 2009-0965 — Submitted October 20, 2009 — Decided October 28, 2009.)
      APPEAL from the Court of Appeals for Franklin County, No. 09AP-328.
                                    __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Rayshon Watley, for a writ of mandamus to compel
appellee, Franklin County Common Pleas Court Judge Beverly Pfeiffer, to file an
action Watley describes as a “1983 civil action.” Watley, who has been declared
to be a vexatious litigator, did not seek leave of the court of appeals to proceed
with filing his mandamus action, and the court of appeals was thus required to
dismiss the action. R.C. 2323.52(F)(2) and (I); State ex rel. Sapp v. Franklin Cty.
Court of Appeals, 118 Ohio St.3d 368, 2008-Ohio-2637, 889 N.E.2d 500, ¶ 19-20.
                                                                          Judgment affirmed.
        MOYER,       C.J.,    and    PFEIFER,     LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                    __________________
        Rayshon Watley, pro se.
        Ron O’Brien, Franklin County Prosecuting Attorney, and Patrick J.
Piccininni, Assistant Prosecuting Attorney, for appellee.
                                ______________________